Title: To John Adams from François D’Ivernois, 24 February 1795
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Londres ce 24 fevr. 1795
				
				Chaque jour ajoute à l’impatience avec la quelle j’attens une premiere réponse aux lettres que j’ai eu l’honneur de vous adresser; et cette impatience est singulierement accrue par celle qu’éprouvent en Suisse ceux de mes compatriotes aux quels j’ai communiqué mes démarches en Amérique.J’apprens que quelques Genevois actuellement dans les Etats Unis, ont formé de leur coté un autre projet d’y fonder une nouvelle Geneve, et quoique la plupart d’entr’eux ne connaissent vraisemblablement encore ni le projet que je vous ai communiqué, ni les ressources sur les quelles je le fonde; j’espere qu’il ne me sera point difficile d’associer leurs moyens à ceux que je cherche à rassembler d’ici pour cette intéressante entreprise, si quelqu’un des Etats Unis l’adopte, sous le rapport le plus important, savoir la transplantation de notre Université.J’ai l’honneur de vous adresser un exemplaire de la traduction Anglaise du tableau des malheurs de Geneve. Les additions que renferme cette  traduction & son Postscript prolongé jusqu’au 1er Janvier, vous mettront à meme Monsieur, d’apprécier le nouveau degré de confiance que peut … accorder l’amérique au projet que je vous ai soumis. Ce projet est vivement accœuilli de l’élite de mes compatriotes, dont depuis le dernier pillage, l’émigration n’est plus sujette aux entraves que j’avais dabord redoutées. J’apprens qu’un de nos hommes de lettres les plus distingués s’occupe dans ce moment d’un ouvrage Français sur les Etats Unis extrait de Jefferson Morse Cooper & & pour servir de manuel & d’instruction à tous les infortunés du Continent qui tournent leurs regards vers l’amérique, libre, et qui n’entendent pas la langue Anglaise.Permettez moi Monsieur, de vous prier de faire remettre à leurs adresses les exemplaires inclus. Cette traduction a fait ici dans tous les partis une impression plus profonde que je n’avais osé m’en flatter; & j’ai donné ordre qu’on envoyat 200 exp. de cette premiere Edition Anglaise à Philadelphie par la Molly qui partira dans peu de jours. L’impression que ce petit Ecrit pourra produire sur les Américains de toutes les opinions, ne me sera assurement pas moins précieuse que les suffrages qu’il a obtenu dans ce payz cy.J’ai l’honneur d’etre avec un profond respect / Monsieur / Votre tres humble / & tres obéissant serviteur
				
					F d’Ivernois
				
				
			